Case 8:20-cv-00171-WFJ-CPT Document 4 Filed 01/30/20 Page 1 of 2 PageID 26




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 AMADOU WANE,

         Plaintiff,

 v.                                                                Case No. 8:20-cv-171-T-02CPT

 SOKONA DIALLO, et al.

       Defendants.
 ______________________/

                                              ORDER

         Before the Court is the Plaintiff’s Application to Proceed in District Court Without

 Prepaying Fees or Costs (Doc. 2), which the Court construes as a motion to proceed in

 forma pauperis pursuant to 28 U.S.C. § 1915. Upon review of the Plaintiff’s Application

 and accompanying complaint (Doc. 1), it is hereby ORDERED:

         1.       The Plaintiff’s construed motion to proceed in forma pauperis (Doc. 2) is

 granted.

         2.       The Plaintiff is directed to complete and return the “Summons in a Civil

 Action” and the “USM-285” forms to the Clerk within twenty (20) days, 1 whereupon

 the United States Marshal is directed to serve the appropriate parties.


 1
   Both of these forms can be found by clicking on the “Filing a Case” heading on this Court’s website
 at http://www.flmd.uscourts.gov, and then going to the “Forms” tab. The “Summons in a Civil
 Action,” form AO 440, is provided under the “Filing a Case Forms” section. The “USM-285” form
 is provided under the “Marshal Forms” section. If the Plaintiff does not have access to the internet to
 download these forms, the Plaintiff may obtain the forms by contacting the Clerk’s Office at
 813.301.5400.
Case 8:20-cv-00171-WFJ-CPT Document 4 Filed 01/30/20 Page 2 of 2 PageID 27




         DONE and ORDERED in Tampa, Florida, this 30th day of January 2020.




 Copies to:
 Pro se Plaintiff




                                       2
